ICJ_068_ContinentalShelf_LBY_MLT_1985-06-03_JUD_01_ME_08_EN.txt. 172

DISSENTING OPINION OF JUDGE SCHWEBEL

While I am in agreement with many elements of the reasoning of the
Judgment of the Court, I regret to dissent from the Judgment in two critical
respects. In my view, the delimitation line which it lays down is unduly
truncated to defer to the claims of Italy ; and the line is not a median line
between the opposite coasts of Libya and Malta but a “corrected” median
line which, as rendered, is incorrect, that is to say, is inadequately justified
by the applicable principles of law and equity.

DEFERENCE TO ITALY’S CLAIMS

In its Judgment of 21 March 1984 on the Application by Italy for Per-
mission to Intervene (Continental Shelf (Libyan Arab Jamahiriya/ Malta),
Application to Intervene, 1.C.J. Reports 1984, p. 12, para. 17), the Court
quoted the object of Italy’s requested intervention, as stated by Italy, to be
as follows :

“Italy is asking the Court, ... to take into consideration the interests
of a legal nature which Italy possesses in relation to various areas
claimed by the main Parties, .. . and accordingly to provide the two
Parties with every needful indication to ensure that they do not, when
they conclude their delimitation agreement pursuant to the Court’s
judgment, include any areas which, on account of the existence of
rights possessed by Italy, ought to be the subject either of delimitation
between Italy and Malta, or of delimitation between Italy and Libya,
or of a delimitation agreement as between all three countries.”

The Court continued :

“counsel emphasized that Italy is not seeking to intervene solely to
inform the Court of its claims, but so that the Court can give the
Parties all the requisite guidance to ensure non-encroachment on
areas over which Italy has rights”.

Furthermore, the Court interpreted Italy’s request to mean that :

“Italy is requesting the Court to pronounce only on what genuinely
appertains to Malta and Libya, and to refrain from allocating to these
States any areas of continental shelf over which Italy has rights. But
for the Court to be able to carry out such an operation, it must first

163
173 CONTINENTAL SHELF (DISS. OP. SCHWEBEL)

determine the areas over which Italy has rights and those over which it
has none. As regards the first areas, once they are identified, the Court
will be able to refrain from declaring that they appertain either to
Libya or to Malta. As regards the second areas the Court will then be
able to carry out the operation requested by the Special Agreement
between Malta and Libya. Thus in a decision given by the Court after
Italy had been admitted to intervene and assert its rights, the juxta-
position between, on the one hand, the areas involved in the Court’s
operation under the Special Agreement and, on the other hand, the
areas in regard to which the Court would refrain from carrying out
such an operation, would be tantamount to the Court’s having made
findings, first as to the existence of Italian rights over certain areas, ...
and secondly as to the absence of such Italian rights in other areas...”
U.CJ. Reports 1984, pp. 19-20, para. 30.)

Having regard to the aforesaid stated, and to what it saw as the actual,
objects of Italy’s request to intervene, the Court denied the request.
Nevertheless, in today’s Judgment, the Court virtually grants to Italy what
Italy would have achieved if its request to intervene had been granted and,
once granted, if Italy had established to the Court’s satisfaction “the areas
over which Italy has rights and those over which it has none”. The Court —
while distinguishing between Italian claims and Italian rights — acknow-
ledges this result when it states that :

“The Court, having been informed of Italy’s claims, and having
refused to permit that State to protect its interests through the pro-
cedure of intervention, thus ensures Italy the protection it sought.”
(Para. 21.)

That result seems to me to be inappropriate if not irregular.
As I stated in my dissenting opinion to the Court’s Judgment of
21 March 1984 (p. 135, para. 12), the Court could :

“limit the scope of its judgment by refraining from indicating the
practical application of principles of delimitation to those areas of
continental shelf which Italy claims, holding that, as to these areas,
delimitation must follow from negotiation or adjudication between or
among Italy, Malta and Libya. Such a judgment might satisfy Italy,
but would it not constitute a measure of endorsement by the Court of
Italy’s claims without troubling Italy either to justify those claims or
to place them at stake in the current proceedings between the prin-
cipal Parties ? Indeed, such a judgment would in effect acknowledge
that Italy ‘has an interest of a legal nature which may be affected by
the decision in the case’ were it not for that element of the decision
which exempts from its reach the areas which are the object of Italian
claims. Thus the more reasonable approach — given the fact that these
areas are already in issue between the principal Parties — would be to
grant Italy’s request to intervene and oblige it to defend its claims.
That would do justice not only to Italy but to Malta and Libya, which

164
174 CONTINENTAL SHELF (DISS. OP. SCHWEBEL)

otherwise could find that the judgment they seek has been truncated
to accommodate claims which they would have forgone the oppor-
tunity to refute.”

For the reasons stated in that opinion, I remain convinced that the
Court’s decision to deny Italy’s request to intervene was in error. I am
confirmed in that conclusion by the terms of today’s Judgment. For my
part, I do not believe that the error of the earlier Judgment should be
corrected by according Italy all that it sought to achieve had its request to
intervene been granted and had Italy then made out its claims — and this
without even giving those claims (and the views of Malta and Libya upon
them) a hearing.

How does the Court justify arriving at so improbable a conclusion ?

First, the Court observes that the terms of the Special Agreement pro-
vide that the Court shall decide questions of the delimitation of the area of
the continental shelf “which appertains” to Malta and the area of conti-
nental shelf “which appertains” to Libya. It concludes that the Court
accordingly lacks jurisdiction to pass upon an area where claims of a third
State exist. This is a possible, even plausible, construction of the meaning
of the Special Agreement between Malta and Libya. But it is not the only
possible and plausible construction nor is it necessarily the correct con-
struction. The Special Agreement does not speak of areas which exclu-
sively appertain to a Party. More than that, as the Court itself acknow-
ledged in its Judgment of 21 March 1984:

“The future judgment will not merely be limited in its effects by
Article 59 of the Statute : it will be expressed, upon its face, to be
without prejudice to the rights and titles of third States. Under a
Special Agreement concerning only the rights of the Parties, ‘the
Court has to determine which of the Parties has produced the more
convincing proof of title’ (Minquiers and Ecrehos, I.C.J. Reports 1953,
p. 52), and not to decide in the absolute ; similarly the Court will, so
far as it may find it necessary to do so, make it clear that it is deciding
only between the competing claims of Libya and Malta.” (CJ.
Reports 1984, pp. 26-27, para. 43.)

That is to say, the Court could — if this approach of its Judgment of
21 March 1984 were to be followed — not treat itself as debarred by Italian
claims but rather give judgment in areas subject to those claims as long as it
were “not to decide in the absolute”.

That this interpretation of the scope of jurisdiction afforded the Court
by the Special Agreement is the better interpretation is indicated by the
fact that both Libya and Malta espoused it. Where one party to a special
agreement disputes with another about the extent of the jurisdiction that
the agreement confers upon the Court, it falls to the Court to settle the
matter, under Article 36, paragraph 6, of its Statute. But where, as in this
case, both the Parties to the Special Agreement essentially agree on the

165
175 CONTINENTAL SHELF (DISS. OP. SCHWEBEL)

measure of jurisdiction that it affords to the Court, then the Court, in
determining whether it has jurisdiction, shall take into account, as Article
31, paragraph 3, of the Vienna Convention on the Law of Treaties pro-
vides, “any subsequent agreement between the parties regarding the inter-
pretation of the treaty or the application of its provisions .. .”. But in fact
the Court has treated the views of the Parties on this question as of no
account, despite its acknowledging that, “The Parties agree . . . in con-
tending that the Court should not feel inhibited from extending its decision
to all areas which, independently of third party claims, are claimed by the
Parties to this case...” (Judgment, para. 20), and that “the Parties have in
effect invited the Court .. . not to limit its judgment to the area in which
theirs are the sole competing claims...” (para. 21). And in law, the Court’s
construing its jurisdiction so narrowly as to defer absolutely to Italy’s
claims runs counter to what it described, in its Judgment of 21 March 1984,
as “its duty, to give the fullest decision it may in the circumstances of each
case...” (LC.J. Reports 1984, p. 25, para. 40), and its recognition in today’s
Judgment that the Court “must exercise” the jurisdiction conferred upon it
by the Parties “to its full extent” (para. 19).

The second justification which the Court advances for its conclusion
that it may not pass upon areas to which Italy had laid claim is that this
conclusion was foreshadowed by the terms of its Judgment of 21 March
1984 rejecting Italy’s Application to Intervene. The Court quotes, in
paragraph 21 of today’s Judgment, passages of its Judgment of 21 March
1984 which can be so interpreted. But those very passages follow directly
upon the Court’s recalling that it need “not to decide in the absolute”. They
can as easily be cited to support a conclusion contrary to that which the
Court now advances, namely, a judgment which, while extending into
areas to which Italy lays claim, is, by reason of being reached in Italy’s
absence, “subject to more caveats and reservations in favour of third
States, than it might otherwise have been had Italy been present...” (1 CJ.
Reports 1984, p. 27, para. 43.)

The two foregoing reasons are the only reasons which the Court finds
itself able positively to proffer in favour of its conclusion that it must
“confine itself to areas where no claims by a third State exist” (Judgment,
para. 22). But the Court also seeks to respond to a criticism of its con-
clusion. That criticism is that, for the Court to conclude that its jurisdiction
to decide between two States is ousted to the extent of the claims of a third
is a dangerous conclusion, for it appears to place in the hands of a third
State, not party to the proceedings, the authority to delimit the jurisdiction
of the Court, and this despite the terms of Article 36, paragraph 6, of the
Court’s Statute, and despite the Parties’ contentions as to the scope of the
jurisdiction with which they have jointly endowed the Court. Indeed, to
accord this power to a third party risks ousting the jurisdiction of the Court
in a case altogether, if that third party were to make claims sufficiently
ambitious. The Court endeavours to meet this criticism by saying that
Italy’s claims in this case are not that ambitious, and that is true. It goes on

166
176 CONTINENTAL SHELF (DISS. OP. SCHWEBEL)

to say that neither of the Parties characterized Italy’s claims as “obviously
unreasonable” (para. 23).

The Court concludes that “the probability” of the Court’s judgment
being restricted in scope because of Italy’s claims did not persuade Malta
and Libya to abandon their negative approach to Italy’s application to
intervene (ibid.). It indeed reiterates that, in opposing Italy’s application,
the two countries had shown their preference for a limitation in the scope
of the judgment which the Court was to give.

In my view, these arguments are unpersuasive. In the first place, neither
Libya nor Malta has ever expressed or indicated such a preference ; in fact,
they are on record to the contrary. In the second place, it is hard to see how,
at the time Libya and Malta opposed Italy’s request, they could have
known of the “probability” of the restricted scope of a judgment on the
merits which had yet to be written ; indeed, at that time, even the Court’s
Judgment of 21 March 1984 on Italy’s intervention had not been written.
In the third place, if Libya and Malta were to be charged with such
forecasting, the most plausible basis of it would have been the Judgment of
the Court in the case concerning the Continental Shelf (Tunisia/ Libyan
Arab Jamahiriya) (1. C.J. Reports 1982, pp. 93, 94). There the Court des-
cribed an area relevant to the delimitation, “the rights of third States
being reserved”. It provided that “the extension” of the line it indicated
“northeastwards is a matter falling outside the jurisdiction of the Court in
the present case, as it will depend on the delimitation to be agreed with
third States”. But the map it provides in its Judgment (at p. 90) is not
delimited by the line of claims of a third State (in that case, evidently the
claims of Malta). On the contrary, “the rights of third States being
reserved”, the line ends with an arrow pointed in Malta’s direction. Why
should Malta and Libya have expected any less with respect to Italian
claims ? Indeed, as noted above, in its Judgment of 21 March 1984, the
Court declared that it is “its duty, to give the fullest decision it may in the
circumstances of each case” unless the legal interests of the third State
form the very subject-matter of the decision, “which is not the case here”
(CJ. Reports 1984, p. 25, para. 40). The Court there further declared that,
in this case, in respect of Italy’s claims, it should proceed “in the same way
as was done for example in the Judgment of 24 February 1982” between
Libya and Tunisia. But in fact the Court now does not proceed in the same
way ; rather than indicating the direction of the line with an arrow, it
simply cuts off the line at the limit of Italian claims.

It may be added that, while it is quite true that, in the current case,
neither Malta nor Libya have characterized Italy’s claims as “obviously
unreasonable”, if Italy had adopted the rationale for the claims made in the
current case by Libya against Malta, and if the Court had treated Libya’s
rationale for its claims in the current case as reasonable, then application
of the Court’s jurisdictional approach in this case apparently might well
have sufficed to oust the Court’s jurisdiction entirely for, while Italy’s
claims do leave substantial areas of continental shelf to Malta, Libya’s

167
177 CONTINENTAL SHELF (DISS. OP. SCHWEBEL)

claims do not. That is to say, in the current case, if Italy had made out
arguments similar to Libya’s and said that, in view of its very extensive
coasts not only north but northeast and northwest of Malta, and Malta’s
very minor coasts, Italy’s shelf by application of proportionality to lengths
of coastlines and shelf areas enclaves that of Malta, which is confined to a
narrow area round its shores, would the Court have concluded that it had
no jurisdiction to give judgment as between Malta and Libya ? Both the
Court’s justifications of today’s Judgment and the extent of Libya’s claims
in the current case suggest that such a result cannot be dismissed as
unimaginable. It may not be foreclosed simply by asserting that the Court
will defer to reasonable but not unreasonable claims of third parties.

If precedent is to be taken into account, there may further be cited the
delimitation agreement between Italy and Tunisia, which extends a line
into areas claimed by Malta (see Map No. 1 to today’s Judgment). Should
Italy enjoy an immunity it has not extended to Malta?

In sum, I have serious doubt about the Court’s Judgment deferring so
absolutely to Italy’s claims for these reasons :

— it is an unhappy precedent, of questionable consistency with the
Court’s Statute, to appear to place in the hands of a third party the
determination of the extent of the Court’s jurisdiction which two other
” Parties to a case have conferred upon the Court ;

— this result does not comport with the interpretation of their Special
Agreement which both Parties to it maintain, and it does not comport with
the Court’s asserted duty to give the fullest decision it may in the circum-
stances of the case ;

— given the fact that the Court, however erroneously, rejected Italy’s
request to intervene, a Judgment which gives Italy as much as it sought to
achieve by being accorded permission to intervene is, on its face, im-
plausible ;

— this result does not appear to follow the precedent set by the Court in
its Judgment of 1982 between Libya and Tunisia.

A better course, in my view, would have been to indicate a line — dashed
or otherwise distinguished from the line dividing areas not subject to
claims of a third State — or, at least, the directions of a line shown by
arrows at each end, running into the areas of Italy’s claims, east and west,
while coupling that indication with full reservation of any rights of Italy or
any other third State in these areas.

The facts of geography do manifest obvious Italian claims, and, in some
of the areas in question, there may be other third State claims as well. What
is critical are not claims but the facts of geography. Those facts must

168
178 CONTINENTAL SHELF (DISS. OP. SCHWEBEL)

operate in favour of Malta and Libya as well as Italy and, as appropriate,
in favour of other States, to the extent that the facts exist. Geography
demonstrates that colourable claims in the areas, or some of the areas, to
which Italy lays claim may be made not only by Italy, a conclusion which
the Court’s Judgment accepts. In particular, any implication that Malta
faces only that portion of the coast of Libya that lies between Ras Ajdir
and Ras Zarruq, and does not face a portion of Cyrenaica including
Benghazi, is obviously groundless, as a glance at the map shows.

A virtue of this better course — in addition to doing justice to Libya and
Malta and giving full effect to the jurisdiction conferred upon the Court by
their Special Agreement — would have been that, while Italy’s claims
would of course remain, Italy would know with which other claimant to
negotiate or adjudicate them. This is not to say that such a course would
have resulted in no effect whatsoever upon Italy’s position ; its interests in
some measure would be practically, as well as legally, affected, even by
such a relative and provisional delimitation between Malta and Libya
running into areas of its claims. That is why the Court’s rejection of Italy’s
Application to Intervene remains so regrettable, a rejection with which the
Court rather than Malta and Libya must be charged. At the same time, I
recognize that today’s Judgment in a practical sense does serve to mitigate
the error of rejection of Italy’s intervention. While insufficient, that per-
haps is the Judgment’s best defence, even if it is a defence the Court omits
to make.

THE LINE OF DELIMITATION INDICATED BY THE COURT

While there is much in the succeeding sections of the Court’s Judgment
with which J agree, I cannot subscribe either to the line of delimitation
which the Court has selected or to such reasons in support of it as the Court
offers.

The Court begins by drawing a median line between the opposite coasts
of Malta and Libya. In this situation of purely opposite States, that clearly
is the correct point of departure — if one that is subject to correction. As the
Court held in the cases of the North Sea Continental Shelf (Judgment, 1. CJ.
Reports 1969, p. 36, para. 57):

“The continental shelf area off, and dividing, opposite States, can
be claimed by each of them to be a natural prolongation of its terri-
tory. These prolongations meet and overlap, and can therefore only be
delimited by means of a median line ; and, ignoring the presence of
islets, rocks and minor coastal projections, the disproportionally dis-

169
179 CONTINENTAL SHELF (DISS. OP. SCHWEBEL)

torting effect of which can be eliminated by other means, such a line
must effect an equal division of the particular area involved.”

More recently, in respect of those segments of the coasts of Massachu-
setts and Nova Scotia which are opposite each other, the Chamber of the
Court in the Gulf of Maine case — after holding, as does the Court in the
current case, that the equidistance method is not a mandatory rule of
customary international law — took as its “starting point” the equal divi-
sion of the convergent and overlapping maritime projections of the coast-
lines of the States concerned in the delimitation, “a criterion which need be
only stated to be seen as intrinsically equitable” (Delimitation of the Mari-
time Boundary in the Gulf of Maine Area, Judgment, I.C.J. Reports 1984,
p. 328, para. 197). The Chamber continued that the adoption of this
starting-point must be combined with the parallel and partial adoption of
the appropriate auxiliary criteria “in so far as it is apparent that this
combination is necessitated by the relevant circumstances of the area
concerned, and provided they are used only to the extent actually dictated
by this necessity” (ibid. ).

In pursuit of these precedents, the crucial question in the current case’s
choice of a line which starts from the median line then becomes : are there
relevant circumstances of the area which necessitate the parallel and par-
tial adoption of appropriate auxiliary criteria, and, if there are such cir-
cumstances, are they used only to the extent actually dictated by such
necessity ? It is in answering this question that I cannot agree with the
Court. In my view, the Court shows no such relevant circumstances ;
moreover, it does not use the circumstances on which it relies only to the
extent actually dictated by them. Rather, the Court’s Judgment conspi-
cuously fails to invoke and objectively apply relevant circumstances which
specifically or measurably justify, still less require, correction of the
median line. It demonstrates not the slightest correspondence between the
considerations which it characterizes as relevant and the line which it
claims to derive from these circumstances. How in fact does the Court
proceed ?

It initially excludes from its calculation of the median line the islet of
Filfla, an exclusion which, in view of its minuscule size and uninhabited
character, is reasonable. The effect on the median line of this exclusion,
which operates to Libya’s advantage, is substantial and justified. For the
reasons set forth in the prior section of this opinion, the Court, without
satisfactory Justification, chooses to confine the median line by the claims
of Italy ; that is, from the Maltese perspective, the Court cuts off the radial
projection which an island naturally enjoys, or, at least until today’s
Judgment, has been assumed to enjoy, and so foreshortens the course of the
median line. The Court takes this truncated median line between Malta
and Libya as the southern limit of a possible delimitation.

170
180 CONTINENTAL SHELF (DISS. OP. SCHWEBEL)

The Court then posits as a notional “extreme limit” of a possible shift of
the median line northwards the median line between the resultant restric-
ted segments of the littoral of the Continents of Europe and Africa.
Reliance upon that littoral seems to be a new if literal twist to the term
“continental shelf”, for heretofore the shelf has been legally calculated
between States, not continents. This northern limit, the Court acknow-
ledges, gives no weight whatsoever to the presence of the islands of Malta ;
it is drawn as if Malta were not there. Since the Court is charged with a
delimitation between the independent State of the Republic of Malta, on
the one hand, and the independent State of the Libyan Arab Jamahiriya,
on the other, the merit is not apparent of taking, even notionally, as one
extreme of a possible delimitation between them, a limit which affords no
weight to Malta, while taking as the other extreme a limit which gives Libya
full weight up to the median line between it and Malta. Nevertheless, the
Court assumes this approach to be a point of equitable departure and
proceeds to define its task as finding a line between the median line and
this extreme northern line. At the same time, the Court recognizes — in
terms hardly more evocative of the principle of sovereign equality of States
— that,

“At least some account would be taken of the islands of Maita ; and
even if the minimum account were taken, the continental shelf boun-
dary between Italy and Libya would be somewhat south of the median
line between the Sicilian and Libyan coasts.” (Judgment, para. 72.)

The Court continues :

“Since Malta is not part of Italy, but is an independent State, it
cannot be the case that, as regards continental shelf rights, it will be in
a worse position because of its independence. Therefore, it is reason-
able to assume that an equitable boundary between Libya and Malta
must be to the south of a notional median line between Libya and
Sicily ; for that is the line, as we have seen, which allows no effect at all
to the islands of Malta.” (Ibid.)

This reasoning, it will be observed, will, in the view of the Court, lead to
“an equitable result”.

The Court has thus defined its task as finding a line between the median
line between Sicily and Libya — which latter line is at 24’ of latitude north
of the median line between Malta and Libya — and the median line
between Malta and Libya. In the light of its reference to what it sees as
“relevant circumstances”, of which more below, the Court then con-
cludes :

“Weighing up these several considerations in the present kind of
situation is not a process that can infallibly be reduced to a formula
expressed in actual figures. Nevertheless, such an assessment has to be
made, and the Court has concluded that a boundary line that repre-

171
181 CONTINENTAL SHELF (DISS. OP. SCHWEBEL)

sents a shift of around three-quarters of the distance between the two
outer parameters — that is to say between the median line and the line
24’ north of it, achieves an equitable result in all the circumstances. It
has therefore decided that the equitable boundary line is a line pro-
duced by transposing the median line northwards through 18’ of
latitude.” (Para. 73.)

The Court goes on to verify the equity of what it has so economically
concluded by reference to the test of proportionality. It concedes the
“practical difficulties” of conducting that test in this case, where identifi-
cation of relevant coasts and areas is variable, and where the area to which
the Judgment will in fact apply is defined not by geography but by the
claims of Italy. It nevertheless concludes that, there is

“certainly no evident disproportion in the areas of shelf attributed to
each of the Parties respectively such that it could be said that the
requirements of the test of proportionality as an aspect of equity were
not satisfied” (para. 75).

Fhus the Court finds itself confirmed in its transposition of the median line
northwards through 18’ of latitude.

Itis difficult to criticize the Court’s reasoning at any length, since there is
so little of it. The Court does invoke as justification for its conclu-
sion certain “relevant circumstances”, by which it appears to mean, pri-
marily,

(a) the “considerable” or “great” disparity in the lengths of the relevant
coasts of the two Parties, i.e., the much longer length of Libya’s coasts
relative to Malta’s ; and, secondarily,

(b) “the considerable distance” between the coasts of Malta and
Libya ;

(c) the sparsity of basepoints which control the course of a median line ;
and

(d) “the general geographical context .. . the Maltese islands appear as a
minor feature of the northern seaboard of the region in question,
located substantially to the south of the general direction of that
seaboard, and themselves comprising a very limited coastal segment”
(para. 69) ; situated south of a median line between the segments of
continental littoral formed by Sicily and Libya, “. . . the islands of
Malta appear as a relatively small feature in a semi-enclosed sea”
(para. 73).

The relevance of these circumstances is not demonstrated. Authority for
them in conventional or customary international law, in judicial or arbitral
decisions, or in State practice, is not shown. If the Court concludes. that
certain designated circumstances are relevant, it has the burden of showing
why and of sustaining its reasoning by appropriate authority. What is clear
is that the attenuated allusions supplied by the Court do not suffice.

172
182 CONTINENTAL SHELF (DISS. OP. SCHWEBEL)

As to circumstance (d), it has been suggested above that the fact that the
median line between Malta and Libya is south of a continental median line
is a creative consideration, of no obvious probative value, which is not
easily reconcilable with principles of the sovereign equality of States.
Nature must be taken as it is ; the fact that Malta lies south of the general
direction of the northern seaboard of the region is no intrusion. It is in no
way instructive. It is perfectly true that the islands of Malta, in their general
geographical context, appear as a relatively small feature in a semi-
enclosed sea. But that is no reason for affording Malta less of a continental
shelf than its coasts — minor as they are — generate. It is no reason for
discounting the whole of the islands of Malta — which together constitute
that independent State — as if they were the anomalous dependent islands
of a large mainland State. Naturally, Malta cannot be treated as if it lay
unapproached in a large ocean, with no other territory within 200 miles
round its shores. But neither can Libya (or any other Mediterranean State)
in that semi-enclosed sea be treated as if its entitlement to a 200-mile shelf
did not overlap the entitlements of other States. Thus the general geogra-
phical context operates neither for nor against either Malta or Libya ;
rather, what operates for each of them is the extent, configuration and
situation of its coastal fronts — relative, however, to those of opposite and
adjacent States. Moreover, while the Court invokes the general geogra-
phical context, in fact it sharply and unjustifiably narrows that context by
confining the area of its consideration to the limits of Italian claims.

As to circumstance (c}, it is far from clear that the validity or equity of a
median line depends upon the number of basepoints which determine its
construction. As to circumstance (5), the Court, if it maintains, does not
explain, why “the considerable distance” between the coasts of Malta and
Libya is “an obviously important consideration” when deciding whether
and by how much the median line can be shifted in Libya’s favour,
presumably because the probative force of that consideration cannot
actually be demonstrated.

What of the primary consideration invoked by the Court to justify
adjusting the median line, namely, the much longer length of Libya’s coasts
relative to Malta’s (circumstance (a)) ? It is geometrically demonstrable,
and indisputable, that straight longer coastlines generate more continental
shelf than shorter coastlines. It has always been accepted that the base of a
triangle is longer than the apex, and that, correspondingly, there is a larger
area lying off the base than is embraced by the apex. That is recognized by
Libya, Malta and the Court. It is a truth which delimitation by the method
of drawing a median line demonstrates. When a median line is drawn
between the short coastline of Malta (the apex) and the much longer
coastline of Libya (however calculated, the base), the area of continental
shelf allocated to Libya is many times that allocated to Malta. But neither

173
183 CONTINENTAL SHELF (DISS. OP. SCHWEBEL)

Libya nor the Court are content with that result. Rather, the Court accepts
— though only in some geographical measure — the Libyan contention
that, because Libya’s coasts are so very major, and Malta’s so very minor,
Libya must be given a special bonus in recognition of that fact. That bonus
materializes, in today’s Judgment, in the form of awarding Libya some
6,000 square kilometres of continental shelf which, by application of a pure
median line, would be allocated to Malta. Why does the Court give Libya
this bonus in response to the fact that its coasts are longer ? The Court
denies that it does so because of resort to proportionality as a principle of
distribution. That disclaimer is prudent, since it is so emphatically
accepted, in the jurisprudence of the Court and in international arbitral
awards, and in the opinions of States and scholars, that, as today’s Judg-
ment so well puts it :

“to use the ratio of coastal lengths as of itself determinative of the
seaward reach and area of continental shelf proper to each party, is to
go far beyond the use of proportionality as a test of equity, and as a
corrective of the unjustifiable difference of treatment resulting from
some method of drawing the boundary line. If such a use of propor-
tionality were right, it is difficult indeed to see what room would be
left for any other consideration ; for it would be at once the principle
of entitlement to continental shelf rights and also the method of
putting that principle into operation. Its weakness as a basis of
argument, however, is that the use of proportionality as a method in
its own right is wanting of support in the practice of States, in the
public expression of their views at (in particular) the Third United
Nations Conference on the Law of the Sea, or in the jurisprudence. It
is not possible for the Court to endorse a proposal at once so far
reaching and so novel.” (Para. 58.)

Nevertheless, since proportionality is disclaimed as the motivating spring
of the Court’s removal of the line of delimitation northwards, the question
remains, what is ? The Court does not squarely answer that question. It
rather seems essentially to base its Judgment on some intuitive instinct to
give Libya a bonus because its coastlines are so very much longer than
Malta’s.

Moreover, what the Court fails to explain, or even imply, is how it
proceeds from its allegedly relevant circumstances to the particular line
which is 18’ north of the Maltese/Libyan median line. That is to say, the
Court offers no objective, verifiable link between the circumstances it
regards as relevant and the determination of the line which it regards as
equitable. Presumably that is because no such link exists. The Court simply
does not begin to show that the circumstances which it does see as relevant
dictate the adjustment it makes to the extent of that adjustment.

It is true, as the Court much earlier observes, that the southern limit of

174
184 CONTINENTAL SHELF (DISS. OP. SCHWEBEL)

Italy’s claims extends to the line of 34° 30’ of latitude. But this circum-
stance is not given by the Court as an element of the justification for the
selection of this very latitude of line of delimitation between Malta and
Libya. It appears merely to be a symmetrical stroke of coincidence that,
not only is the extent of the Court’s line of delimitation between Malta and
Libya to be determined by Italy’s claims : the very location of the line of
delimitation between Malta and Libya also coincidentally if approxi-
mately conjoins with the southern line of Italy’s claims.

In sum, the Court finds it equitable to choose a line for reasons only
vaguely voiced, whose relevance to the law, and still less to the line, is not
articulated, still less demonstrated. As for the Court’s testing this line
against considerations of proportionality, the following may be said.

It is doubtful whether the test of proportionality has any place in a
delimitation between purely opposite States. As the Court rightly observes
in today’s Judgment, this is “in fact a delimitation exclusively between
opposite coasts that the Court is, for the first time, asked to deal with”
(para. 62). In previous cases, the test of proportionality has been applied to
situations where the States concerned were wholly or partially in an adja-
cent geographical relationship and where, in the absence of a line which
took account of proportionality, a cut-off of the prolongation of one
State’s continental shelf would ensue.

Thus the Court in its Judgment in the cases of the North Sea Continental
Shelf heid :

“A final factor to be taken account of is the element of a reasonable
degree of proportionality which a delimitation effected according to
equitable principles ought to bring about between the extent of the
continental shelf appertaining to the States concerned and the lengths
of their respective coastlines — these being measured according to
their general direction in order to establish the necessary balance
between States with straight, and those with markedly concave or
convex coasts, or to reduce very irregular coastlines to their truer
proportions.” (1.C.J. Reports 1969, p. 52, para. 98.)

The Court further indicated that it had adjacent States in mind when it
referred, in the dispositif of its Judgment, to a factor to be taken into
account in negotiations between the Parties to those cases on a delimita-
tion between them to be:

“(3) the element of a reasonable degree of proportionality, which a
delimitation carried out in accordance with equitable principles
ought to bring about between the extent of the continental shelf
areas appertaining to the coastal State and the length of its coast
measured in the general direction of the coastline, account being
taken for this purpose of the effects, actual or prospective, of any
other continental shelf delimitations between adjacent States in
the same region.” (Jbid., p. 54, para. 101 D.)

175
185 CONTINENTAL SHELF (DISS. OP. SCHWEBEL)

The Court so held in these cases in which it took pains to mitigate any
cut-off effect which application of strict equidistance would entail as
between adjacent States having concave and convex coasts.

The Court of Arbitration on the Continental Shelf between the United
Kingdom and the French Republic interpreted the foregoing holding of
this Court in these terms :

“09. In particular, this Court does not consider that the adoption in
the North Sea Continental Shelf cases of the criterion of a reasonable
degree of proportionality between the areas of continental shelf and
the lengths of the coastlines means that this criterion is one for
application in all cases. On the contrary, it was the particular geo-
graphical situation of three adjoining States situated on a concave
coast which gave relevance to that criterion in those cases.”

In the case of the Continental Shelf (Tunisia/ Libyan Arab Jamahiriya),
(Judgment, I.C.J. Reports 1982, p. 91), the Court also invoked the test of
proportionality, in a case where Libya and Tunisia were largely adjacent
but at some points in an opposite relationship.

Finally, in the Delimitation of the Maritime Boundary in the Gulf of Maine
Area case, the Chamber of the Court called up considerations of propor-
tionality, manifested in the inequalities in the length of the Parties’ coast-
lines abutting on the delimitation area, as a key factor in its adjustment of
the line of delimitation. But it did so in a situation where the United States
and Canada were in an adjacent as well as opposite relationship and where
integral importance was attached to correction of the position of the
median line in order to abate the cut-off effect to which its unadjusted
application would have given rise (Z.CJ. Reports 1984, pp. 327-328,
para. 196, and pp. 334-335, paras. 217-220).

That distinguished scholar and advocate, Professor Derek W. Bowett, in
his book, The Legal Régime of Islands in International Law (1979), in
interpreting the Court’s Judgment in the cases of the North Sea Continental
Shelf, concluded — in my view, rightly — that :

“Indeed, it would seem that the proportionality factor might only
be applied, or be meaningful, in the case of adjacent States (not
‘opposite’) where the existence of a markedly concave or convex
coastline will produce a cut-off effect if the equidistance principle is
applied : that is to say, will allocate to one State shelf areas which in
fact lie in front of, and are a prolongation of, the land territory of
another.” (P. 164.)

But in the current case before the Court, Malta and Libya are in no way
adjacent ; they are purely opposite ; and there is no question of a cut-off
effect arising if delimitation by a median line were to be applied.

176
186 CONTINENTAL SHELF (DISS. OP. SCHWEBEL)

This is a cardinal reason for not testing — still less motivating — the
Judgment in the current case by considerations of proportionality. A
second reason is that, on the facts of the case, it is in practice impractical to
apply proportionality in a way which is genuinely responsive to the
extreme disparities in the lengths of the Maltese and Libyan coastlines.
The Court apparently arrives at a proportion of 8 for Libya to 1 for Malta
(see Judgment, para. 68, in which the Court calculates the extent of what it
sees as the relevant coast of Libya to be 192 miles long, and the relevant
coast of Malta to be 24 miles long). It does so by excluding, largely for
extraneous reasons of the claims of Italy, extensive areas of continental
shelf claimed by the Parties and substantial stretches of the coasts of Libya
which actually are opposite to portions of Malta’s coasts (as well as to the
coasts of Italy and Greece). If these lengths were to be included in a
calculation of proportionality (as they should be), the disproportion
between Libya’s and Malta’s coasts would be so extreme that, if propor-
tionality were to be taken as a method of delimitation — a course which the
Court’s Judgment in any event disclaims — Malta might have no conti-
nental shelf at all. But even if one overlooks the fact that the Court’s
concepts of proportionality in this case are constructed, for this as well as
other reasons, upon insupportable geographical bases, and accepting,
arguendo, the Court’s apparent ratio of 8 to 1, what does the Court con-
clude ? That the ratio of the lengths of coasts and the areas of continental
shelf which its line accords to the Parties (which appears at most to be of
the order of 3.8 for Libya to 1 for Malta) is a reasonable proportion. It does
not say why a ratio of 8 to | is proportionately represented by a ratio of less
than 4 to 1. To be sure, the Court makes no express calculations of
proportionality at all. It contents itself with looking at the coasts and shelf
areas in question and concluding, in the large, by way of “broad assess-
ment”, that the line of delimitation indicated would result in no obvious
disproportion. One may ask whether the Court is so general because the
particulars do not withstand analysis.

In the Gulf of Maine case, the Chamber adjusted a median line so as to
abate a cut-off effect by taking account of the fact that the greater part of
the coasts of the Parties encircling a common body of water belonged to
one of the States concerned. The majority of the Chamber agreed upon the
making of such an adjustment on these grounds; the sole difference
among the majority was the precise extent of the coasts of the Parties which
fronted on the Gulf of Maine. But there was no question of taking as a
factor of proportionality a figure quite unrelated to the actual length of
those coasts, however calculated. Still less was there question of taking a
look at the coasts and the shelf areas to be allocated, and deciding, in the
round, that there appeared to be no evident disproportion.

The process which the Court follows in today’s Judgment is so far from
that followed in the Gulf of Maine case or other adjudications as to be
unconvincing. The Court declares in today’s Judgment that the application

177
187 CONTINENTAL SHELF (DISS. OP. SCHWEBEL)

of justice of which equity is an emanation “should display consistency and
a degree of predictability ...”. I fully agree. Equally, I recognize that, as I
put it in an opinion in the Gulf of Maine case, there is “considerable room
for differences of opinion in the application of equitable principles to
problems of maritime delimitation” (U. C.J. Reports 1984, p. 358). Butin my
view, in today’s Judgment, the Court goes beyond those ample bounds.
The Court is of course correct in holding that any median line is subject to
correction so as to take account of special circumstances. But J cannot
agree that the Court’s cryptic references to the length of coasts, the dis-
tance between coasts, the sparsity of basepoints, and the general geogra-
phical context, suffice to justify the selection of the line of delimitation
which it has chosen in this case. Nor do these arrested allusions conduce
towards building the sense of consistency and predictability at which the
Court and the law so rightly aim.

(Signed) Stephen M. SCHWEBEL.

178
